 
 
I 
111th CONGRESS
1st Session
H. R. 827 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2009 
Ms. Moore of Wisconsin (for herself, Mr. Conyers, Mr. Ellison, Mr. Langevin, Mr. Thompson of Mississippi, Mr. Oberstar, Mr. Fattah, Mr. Brady of Pennsylvania, Mr. Kennedy, Mr. Hastings of Florida, Mr. Pastor of Arizona, Ms. Jackson-Lee of Texas, and Mr. Cleaver) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To authorize funds to the Local Initiatives Support Corporation to carry out its Community Safety Initiative. 
 
 
1.Short titleThis Act may be cited as the Community Safety Initiative Act of 2009.
2.FindingsCongress finds the following:
(1)The Local Initiatives Support Corporation (in this section referred to as the LISC) is a national community development support organization which provides capital, technical expertise, training, and information to help community-based organizations transform distressed neighborhoods into healthy and sustainable places to live, do business, work, and raise families. Since 1994, LISC’s Community Safety Initiative has promoted partnerships between community developers and law enforcement agencies in low-income communities to reduce crime, encourage economic revitalization, and respond to the challenges faced by people returning home upon release from jail or prison.
(2)Community Safety Initiative activities specifically accomplish the following:
(A)Address crime and disorder, including drug and gang activity involving youth.
(B)Spur economic investment.
(C)Build trust between communities and police.
(D)Respond to prisoner reentry challenges related to housing, employment, social services, and systems coordination.
(E)Foster national knowledge-sharing between law enforcement agencies and community organizations about best-practice crime prevention strategies.
(3)The Community Safety Initiative improves safety and quality of life in more than 20 low-income communities across the country each year, resulting in measurable reductions in crime, better community-police relations, quality affordable housing in place of problem properties, viable businesses in previously blighted commercial corridors, effective prisoner reentry programs, and more strategic and efficient use of public- and private-sector resources.
(4)The Community Safety Initiative program has effectively utilized Federal funds since fiscal year 1999.
(5)The Community Safety Initiative has a long-standing partnership with the United States Department of Justice Community Capacity Development Office and has been endorsed by police chiefs and community development leaders across the country.
3.Grant program for expanding the community safety initiativeIn each of fiscal years 2010 through 2015, the Assistant Attorney General for the Office of Justice Programs of the Department of Justice may make grants to the Local Initiatives Support Corporation to carry out its Community Safety Initiative.
4.Annual report
(a)In GeneralThe Local Initiatives Support Corporation shall, in each of fiscal years 2010 through 2015, submit a report to the Assistant Attorney General.
(b)Required ContentEach report required to be submitted under subsection (a) shall include a detailed statement—
(1)regarding the progress made by the Community Safety Initiative in using Federal funds to reduce crime, encourage economic revitalization, improve community-police relations, respond to the challenges faced by people returning home upon release from jail or prison, and promoting community safety knowledge-sharing in low-income and minority communities; and
(2)of the activities for which the appropriated funds were spent by the Community Safety Initiative.
5.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $2,000,000 for each of fiscal years 2010 through 2015. 
 
